DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17-18, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 3014445 A1).
Regarding Claims 12-15, and 17-18, Mueller discloses a system comprising: a membrane (see 3) configured to be coupled to an outer surface of a structure (see 1) such that a cavity (4) is formed between the outer surface and the membrane, the membrane further configured to receive solar energy and heat air within the cavity (inherent), the membrane comprising a plurality of tiles (13; see Fig. 6), each of the plurality of tiles configured to be at least one of overlapped by another of the plurality of tiles or arranged to overlap another of the plurality of the tiles 13 are fixed to guide channels 2 which are coupled to the thermal collection unit 16; see Figs. 5 & 6); wherein the fixing point is configured to be located over the first outer surface opening (guide channel 2 is located over the first outer surface opening defined by thermal collection unit 16).

    PNG
    media_image1.png
    545
    1513
    media_image1.png
    Greyscale

Regarding Claims 23-26, with reference to the discussion above of Claims 12-15, and 17-18, Mueller discloses all of the claim limitations including further disclosing each of the plurality of tiles (13) comprising a plurality of feet (6). Limitations already addressed above will not be repeated here.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Okumura (JP 11062317 A).
Regarding Claims 20 and 28, Mueller discloses wherein: the cavity (4) extends across a first portion of the outer surface when the membrane is coupled to the outer surface (see annotated Fig. 5 above); the ducting system is configured to be coupled to the outer surface about a second outer surface opening in the first portion of the outer surface (see annotated Fig. 5 above); and the cavity, the ducting system, and the thermal collection unit are configured 
Mueller does not disclose that said closed loop is separated from the ambient environment.
Okumura teaches a similar system comprising a closed loop (see 2, 39) which is separated from the ambient environment (see at least Fig. 4). 

    PNG
    media_image2.png
    263
    475
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mueller wherein said closed loop is separated from the ambient environment as taught and/or suggested by Okumura, since such a modification would provide a means of heating the solar heated air to a higher temperature than would be possible if said closed loop was not separated from the ambient environment, thereby increasing the heat capture and heat transfer capacity of said system.  
Regarding Claims 21, 22, and 29, with reference to Fig. 2 below, Okumura further teaches further comprising a heat source (40) that is operable to cause the first portion of the outer surface (lower portion of outer surface 25) to attain a first temperature when a i.e. the air heated by heat source 40 enters the lower portion of the outer surface and progressively cools as it flows towards the upper portion of the outer surface); wherein a difference between the second temperature and the first temperature facilitates melting of at least one of snow or ice (19), on the membrane (1’). See also paragraph 0025 of the attached English translation.

    PNG
    media_image3.png
    239
    438
    media_image3.png
    Greyscale


Regarding Claims 30-31, Mueller in view of Okumura disclose all of the claim limitations as is evident from the discussion of above. In the interest of brevity the same or equivalent claim limitations and the obviousness rationale for combining the references will not be repeated here. 
Allowable Subject Matter
Claims 16, 19, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:
US 4281639 A teaches a closed circuit solar heating system in which hot air from the upper end of a southwardly sloping flat-plate solar heat collector is circulated through a lower heat exchanger in the lower portion of an upright insulated heat storage tank filled with liquid storage medium (water) and back through the collector for reheating the air as it flows through the collector from the lower end to the upper end thereof.
US 20110041428 A1 teaches a roof structure (10) for photovoltaic generation of electric current and/or for heating a flowing medium, in particular an airflow (14, 20), comprises glass roof panels (24) that are flat, transparent or equipped at least partially with solar cells (60) of flat design. Said panels are laid at a spacing (a) from a subroof (12) with formation of an airtight flat gap (18) that is largely free of obstructions in the flow direction, and are preferably of square or rectangular design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.